            Case 1:19-cv-11496-PBS Document 74 Filed 01/02/20 Page 1 of 1




                                       UNITED STATES DISTRICT COURT
                                        DISTRICT OF MASSACHUSETTS


     JONATHAN MULLANE,

                      Plaintiff,
             v.                                              CIVIL ACTION
                                                             NO. 19-11496-PBS
     PORTFOLIO MEDIA, INC., et al.,

                      Defendants.


                                    REPORT AND RECOMMENDATION ON
                                     PLAINTIFF'S MOTION TO REMAND
                                   AND OTHER MISCELLANEOUS MOTIONS

                                              November 19, 2019
     DEIN, U.S.M.J.
                                               I. INTRODUCTION

             This defamation lawsuit was filed in Massachusetts state court following an online

     article discussing an incident that occurred when plaintiff was a law student in Miami, Florida.

     Plaintiff Jonathan Mullane, a citizen of Massachusetts, filed his original and first amended

     complaints in state court against defendant Portfolio Media, which subsequently removed the

     case to federal court under diversity jurisdiction. (Docket No. 1). Shortly after removal, Mullane

     filed a new amended complaint naming Aaron Leibowitz, then a citizen of Massachusetts and a

     reporter employed by Portfolio, as an additional defendant. (Docket No. 12). Mullane then filed

     a motion to remand the suit to state court, citing the new lack of diversity created by the pres­

     ence of Leibowitz. (Docket No. 15). For the reasons explained below, this court recommends to

�-   the District Judge to whom this case is assigned that Mullane�s motion,t�J.�.ffi.?J\.£1..th_i.�,���.t9

                                                                 tl�/cd
                                                                      /JV:   /u.pcn:t �(
                                                                                                      t..'tl( //1,
                                                              /U! Cc. nt vvt.<A/\ � �c t,,1 ...,LO {/_;.._
                                                                                lV' T:'l c,<...I' a--� ·
                                                              c d t f? rr c_l
                                                                            ·      Sf�          ��-afa0
